UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2283



EMMANUEL J. DEMESME, JR.,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY GOVERNMENT,

                                              Defendant - Appellee,

          and


CAROLYN BIGGINS; GRAHAM J. NORTON,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Benson E. Legg, District Judge. (CA-97-
1112-L)


Submitted:   February 8, 2000             Decided:   March 14, 2000


Before MURNAGHAN and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Steele, Michael C. Watson, LAW OFFICES OF ERIC STEELE, Wash-
ington, D.C., for Appellant. Charles W. Thompson, Jr., County At-
torney, Karen L. Federman Henry, Principal Counsel for Appeals,
Rockville, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emmanuel J. DeMesme, Jr. appeals the district court’s order

granting summary judgment to Montgomery County on DeMesme’s 42

U.S.C.A. § 1983 (West Supp. 1999) claim alleging due process vio-

lations and employment discrimination. We have reviewed the record

and the district court’s opinion and find no reversible error.

DeMesme failed to present evidence to support his allegations that

Montgomery County violated his substantive due process rights. See

County of Sacramento v. Lewis, 523 U.S. 833 (1998).   DeMesme also

failed to present evidence to support a prima facie case of em-

ployment discrimination.   See St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 506 (1993).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                 2